COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Benton and
          Senior Judge Duff
Argued at Alexandria, Virginia


NATHAN LAMONT REED
                                             MEMORANDUM OPINION * BY
v.   Record No. 1231-97-4                    JUDGE CHARLES H. DUFF
                                                  JUNE 23, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                    David F. Berry, Judge Designate
            David H. White for appellant.

            Linwood T. Wells, Jr., Assistant Attorney
            General (Richard Cullen, Attorney General, on
            brief), for appellee.



     Nathan Lamont Reed (appellant) was convicted in a jury trial

of second degree murder and of use of a firearm in the commission

of that murder.    He contends that the evidence was insufficient

to support the second degree murder conviction, and, therefore,

was also insufficient to support the firearm conviction.        We

disagree and affirm.

                                  I.

     On the day of the murder, Roscoe Ellison "had words" with

Tobias Reed, appellant's cousin.       Thereafter, Ellison asked Gary

Goodridge to obtain a gun.    Goodridge found a gun and gave it to

Ellison.    Goodridge and Ellison walked into an alley and

confronted appellant and Tobias Reed.      Ellison and Tobias Reed

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
exchanged words.   Appellant ran up the alley and shot Ellison

five times.   Appellant continued firing although Ellison's back

was towards appellant and Ellison was running away.      Ellison shot

his gun once or twice before he died.      Appellant ran back down

the alley and left in a car with Tobias Reed.      Tobias Reed asked

appellant, "How many times do you think you . . . hit [him]?"

Appellant replied, "I don't know.       I just let it go. . . .   He

shouldn't had did what he did."
     At trial, Tobias Reed testified that Ellison had robbed him

the week before at gunpoint.   On the day of the murder, Tobias

Reed said he wanted to "leave it alone," but Ellison came down

the alley and pulled out a gun.    When appellant refused Ellison's

command to "get out of the way," Tobias Reed claimed that Ellison

shot at appellant twice.   Thereafter, appellant began shooting at

Ellison.   Ellison ran until he fell in the alley.

     Appellant testified that on the day of the murder, Ellison

approached him and Tobias Reed and said, "I heard you was coming

looking for me, and you was suppose to kill me. . . .      Somebody

gonna die tonight."   Appellant said he was scared and thought

Ellison was going to kill him.    Appellant testified that he had

his hands in his pockets when Ellison began to shoot.      Appellant

pulled out a gun from his pocket and pulled the trigger.

Appellant held the trigger and the gun kept firing.      Appellant

let go of the trigger after Ellison fell.

                                  II.



                                  -2-
     When considering the sufficiency of the evidence on appeal

in a criminal case, we view the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.     See Higginbotham v.

Commonwealth, 216 Va. 349, 353, 218 S.E.2d 534, 537 (1975).      The

credibility of the witnesses, the weight accorded to testimony,

and the inferences to be drawn from the proven facts are matters

to be determined by the fact finder.     See Long v. Commonwealth, 8
Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).
     So viewed, the evidence showed that appellant and Ellison

were armed when they confronted each other in the alley.

Appellant was there with his cousin who had earlier argued with

Ellison.   As appellant's cousin and Ellison continued to argue,

Ellison and appellant began shooting.    Appellant fired his weapon

five times at Ellison.   Some of the bullets hit Ellison while

Ellison was fleeing.    According to appellant's own testimony, he

fired several shots at Ellison while Ellison had his back turned

and was running away.    The fact finder believed the

Commonwealth's evidence, and rejected portions of the testimony

of appellant and Tobias Reed.

     The fact finder rejected appellant's claim that he acted in

self-defense.   Moreover, the evidence was sufficient for the

trier of fact to infer beyond a reasonable doubt the element of

malice from the circumstances in which the gun was used.     See
Henry v. Commonwealth, 195 Va. 281, 289, 77 S.E.2d 863, 868



                                 -3-
(1953).   Thus, the Commonwealth's evidence was sufficient to

prove beyond a reasonable doubt that appellant acted with malice

and committed second degree murder and that he used a firearm in

the commission of that murder.

                                                        Affirmed.




                                 -4-